Lewis, V. C.
The petitioner in this case has presented evidence that convinces me that he is entitled to a decree for divorce against his wife.
The parties were married on February 27ith, 1907. He was a motorman and she was employed as a domestic. Their residence was in Brooklyn until the summer of 1907, when the peti*262tioner came to live in this state. One child, born July 29th, 1908, was the fruit of the union, and at the time of this hearing is being cared for by Mrs. Margaret Boss, an aunt of the petitioner, all expenses in connection with the same being paid by the petitioner. Shortly after the birth of the child, troubles arose in the household, owing to the use by the defendant of intoxicating liquors. She was arrested at times, and the petitioner procured her release, but, finalty, she was sent, to the House of Good Shepherd in Brooklyn. From this institution she was also discharged through the intercession of the petitioner, but she was again arrested. Upon her release on this occasion, she brought suit in Brooklyn against her husband for separate maintenance. It was then that the petitioner took up his residence in New Jersey', and they lived apart from August, 1909, to September, 1915. The petitioner then wrote to his wife asking her to come to New Jersey, and they met and made arrangements, the result of which was the taking of an apartment at Ho. 299 Monmouth street, Jersey City. At this address they lived together from September, 1915, until December, 1915. The defendant for a short time abstained from the use of intoxicants and then resumed her habits, which she continued until December 10th, and on this date the testimony discloses that she set fire to her apartment and was arrested on a charge of drunkenness. After a hearing, she was convicted in the second criminal court of Jersey City and sentenced to the county jail for ninety days. A consideration of the conduct, habits and disposition of the defendant leads one unhesitatingly to the conclusion that her morals were such that she might commit the offence charged against her under the circumstances as related by the corespondent, William Skew. Her solicitor contended that the views expressed and the rules laid down in the case of Letts v. Letts, 79 N. J. Eq. 630, should be applied, but, as I indicated at the time, I think the evidence in this case reveals an entirely different situation. The vulgarity of the story told herein does not necessarily lead a reasonable person to regard it as entirely improbable. The corespondent stands unimpeached. There is nothing before me to indicate that his testimony was not given in the interests of justice. His story must be received with great *263caution and scanned carefully. This was done, and a searching cross-examination failed to shake it. It has corroboration from other lips, and one observing the corespondent and these witnesses must have been impressed with the fact that they were ingenuous and relating a truthful account of the defendant’s relations with Skow. He says that he had intercourse with her on two occasions. These offences were committed on November 28th, 1915, and the second on December 5th, 1915. They took place in a woodshed in the cellar of No. 299 Monmouth street, Jersey City. Show’s evidence as to the first occasion is as follows:
‘■Q. Will you describe to the court just when it was and where it was and under what circumstances it took place?
“A. Well, I was down chopping wood one Sunday morning and Mrs. Ross came down while I was chopping wood and she asked me for ten cents and I pushed her away and told her not to bother me and then I goes up and goes over to the other woodshed and she comes in after mo and she threw her arms around me and she asked me again for ten cents and I said no, and she kept on pleading and wanted mo to be sure that I will come down this afternoon, and she lifted up her clothing and I gave her a quarter that afternoon. She came down and she laid on the burlap in the woodshed and I had connections with her.”
His evidence relative to the second occasion is as follows:
“Q. Was there any other occasion when you did that?
“A. Then the Sunday following, I was down there again chopping and she came down and she asked me for money and I gave her a halt dollar and she came down in the afternoon the same as the first.”
Mrs. Christina Skow, the mother of the corespondent, who lived during the events described by her son at the same address as the Ross family, testified 'that she heard the voices of her son and Mrs. Ross in the cellar. She knew they were down there. Skow says that .one of the expressions used by the defendant when in the basement was “come on.” His. mother says that on one occasion she heard Mrs. Ross, who was down in the basement, use these words. The effort made to prove that it was impossible to hear a voice in the basement from the Skow apartment failed.
*264After the arrest and conviction of the defendant in the second criminal court of Jersey City, Eoss asked Mrs. Skow if she knew anything about his wife and Mrs. Skow told him to ask her son William. Mrs. Skow had previously informed Eoss, whose apartments were opposite her’s, that his wife was continually in the cellar and that she was with men. Eoss talked to Skow, the corespondent, and the latter told him that he had had intercourse with Mrs. Eoss. Upon examination he gave as his reason for disclosing to the petitioner his relations with the defendant that he felt it his duty to see Eoss right, as his wife was carrying on and had set fire to the house. It was quite apparent that Skow and Eoss were unsophisticated. After hearing the corespondent’s story, the petitioner went with Skow, the corespondent, and Mag-nus Peterson to the county jail and confronted his wife there Peterson, according to the testimony, appears to have accompanied Eoss as a friend. A confession as to the commission of the offences is related by the three. Eoss’ account is as follows:
“Q. Tell the court what you said and what she said and what the others said.
“A. I asked her how much money she got off William Skow, and she at first said ‘Noand I said, ‘Yes, you did,’ and she said ‘No,’ and I said, ‘Yes you did,’ and she said, ‘How do you know?’ and I said, T was told so,’ and she said, T got 50 cents for one time and a quarter another time;’ and I said, ‘What did you give him for his money?’ and she said ‘Nothing,’ and I said, ‘Yes, you did;’ and she said, ‘No, I did not;’ so I called in William Skow.
“Q. Where was he?
“A. He was sitting out in the little hall, and I called him in, and he stayed back of me, and I asked him if he was lying to me, or who was lying to me, and he said, ‘Ross, I am not lying to you;’ so finally she said, T let Skow have the best of me twice.’
“Q. Who was there at that time?
“A. Mr. Peterson.”
Peterson and Skow both corroborate petitioner as to the admission of the defendant when confronted by Skow.
Mrs. Eoss denies her intimacy with Skow. She admitted having borrowed money from him, but entered a denial of the story of the offences in the cellar of the Monmouth street home. Of course, this confession could not alone be relied upon to support a decree for divorce, but it gives corroboration to the story related by the corespondent and the other witnesses of the peti*265tioner. Skow, as above stated, appears to be imsbalcen in his testimony, and, aside from his improper conduct with defendant, there is nothing affecting his character shown; so the situation is not as in Clare v. Clare, 19 N. J. Eq. 37. The story as told by Skow accords with the defendant’s proved habits and character. Adams v. Adams, 17 N. J. Eq. 325.
I think the requirements for divorce so comprehensively set forth in the case of Berckmans v. Berckmans, 17 N. J. Eq. 453, are met by the testimony offered in this case.
I shall, in accordance with the views above expressed, advise a decree nisi for the petitioner.